FILED
                             NOT FOR PUBLICATION                             JAN 21 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NI JI KUN,                                        No. 07-71120

               Petitioner,                        Agency No. A098-297-857

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Ni Ji Kun, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C § 1252. We review for substantial evidence the agency’s adverse

credibility findings, Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and

we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding

because Kun’s explanation for how he discovered the police were seeking

him—which was the reason he fled China—goes to the heart of his claim. See Li

v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004) (as long as one of the identified

grounds is supported by substantial evidence and goes to the heart of the claim, we

are bound to accept the agency’s adverse credibility finding); Singh-Kaur v. INS,

183 F.3d 1147, 1153 (9th Cir. 1999) (adverse credibility finding can be based on

vague or unresponsive testimony). Despite questioning, Kun did not clarify how

he was able to tell his mother in June 2004 that he was going to his grandmother’s

house; was non-responsive when asked for details about why the police wanted to

arrest him; and gave no audible response when asked if there was another reason

the police would want to arrest him. In the absence of credible testimony, Kun’s

asylum and withholding of removal claims fail. See Farah, 348 F.3d at 1156.

      Because Kun’s CAT claim is based on the same evidence the agency found

not credible and he points to no other evidence in the record to show it is more




                                          2
likely than not that he would be tortured in China, his CAT claim fails. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                          3